 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of March
1, 2015 (the “Effective Date”), by and between NetSol Technologies, Inc., a
Nevada corporation (the “Company”) and Roger K. Almond, an individual
(“Executive”).

 

BACKGROUND

 

A. The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to engage Executive’s services on the terms and
conditions set forth in this Agreement.

 

B. Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the parties,
intending to be legally bound, agree as follows:

 

1.EMPLOYMENT.

 

1.1 The Company hereby enters into this Agreement with Executive, and Executive
hereby accepts employment under the terms and conditions set forth in this
Agreement for a period of two years thereafter (the “Employment Period”);
provided, however, that the Employment Period may be terminated earlier as
provided herein. The Employment Period shall be automatically extended for
additional one year periods unless either party notifies the other in writing
six months before the end of the term to elect not to so extend the Employment
Period.

 

1.2 Executive shall serve as Chief Financial Officer of the Company.



 

1.3 Executive shall perform all services, acts or things necessary or advisable
to manage and conduct the business of the Company and which are normally
associated with the position of Executive and consistent with the bylaws and
policies, including, but not limited to the committee charters and Code of
Ethics of the Company.

 

1.4 The employment relationship between the parties shall be governed by the
policies and practices established by the Company, except that when the terms of
this Agreement differ from or are in conflict with the Company’s policies or
practices, this Agreement shall control.

 

1.5 Unless the parties otherwise agree in writing, during the term of this
Agreement, Executive shall perform the services he is required to perform
pursuant to this Agreement at the Company’s offices, located at its present or
future locations in Calabasas, California; provided, further, that the Company
may from time to time require Executive to travel temporarily to other locations
in connection with the Company’s business and in accordance with the Company’s
standard policies regarding travel for executive and senior management
employees.

 

2.LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

 

2.1 During the Employment Period, Executive shall devote substantially all his
business energies, interest, abilities and productive time to the proper and
efficient performance of his duties under this Agreement. The foregoing shall
not preclude Executive from engaging in civic, charitable or religious
activities, or from serving on boards of directors of companies or organizations
which will not present any direct conflict with the interest of the Company or
affect the performance of Executive’s duties hereunder.

 

 

 

 

2.2 Except with the prior written consent of the Company’s Board of Directors
(“Board”), Executive will comply with all the restrictions set forth below at
all times during his employment and for a period of eighteen months after the
termination of his employment:

 

2.2.1 Executive will not, either individually or in conjunction with any person,
as principal, agent, director, officer, employee or in any other manner
whatsoever, directly or indirectly engage in or become financially interested in
any competitive business within the US, except as a passive investor holding not
more than one percent of the publicly traded stock of a corporation in which
Executive is not involved in management;

 

2.2.2 Executive will not, either directly or indirectly, on his own behalf of on
behalf of others, solicit, divert or appropriate or attempt to solicit, divert
or appropriate to any competitive business, any business or actively sought
prospective business of the Company or any customers with whom the Company or
any affiliate of the Company has current agreements relating to the business of
the Company, or with whom Executive has dealt, or with whom Executive has
supervised negotiations or business relations, or about whom Executive has
acquired confidential information in the course of Executive’s employment;

 

2.2.3 Executive will not, either directly or indirectly, on Executive’s behalf
or on behalf of others, solicit, divert or hire away, or attempt to solicit,
divert, or hire away, any independent contractor or any person employed by the
Company or any affiliate of the Company or persuade or attempt to persuade any
such individual to terminate his or her employment with the Company; and,

 

2.2.4 Executive will not directly or indirectly impair or seek to impair the
reputation of the Company or any affiliate of the Company, nor any relationship
that the Company or any affiliate of the Company has with its employees,
customers, suppliers, agents or other parties with which the Company or any
other affiliate of the Company does business or has contractual relation; and,

 

2.2.5 Executive will not receive or accept for his own benefit, either directly
or indirectly, any commission, rebate, discount, gratuity or profit from any
person having or proposing to have one or more business transactions with the
Company or any affiliate of the Company, without the prior approval of the
Board, which may be withheld; and,

 

2.2.6 Executive will, during the term of this employment with the Company,
communicate and channel to the Company all knowledge, business and customer
contacts and any other information that could concern or be in any way
beneficial to the business of the Company. Any such information communicated to
the Company as aforesaid will be and remain the property of the Company
notwithstanding any subsequent termination of Executive’s employment.

 

Failure to comply with the terms of this section 2 shall be ground for immediate
termination, and if applicable during the post-termination period shall be
grounds for an immediate cessation of any and all payments due to Executive
under section 4.4 of this Agreement.

 

3.COMPENSATION OF EXECUTIVE.

 

3.1 The Company shall pay Executive a base salary of One Hundred Seventy-Five
Thousand Dollars ($175,000) per year (the “Base Salary”), payable in accordance
with the Company policy. Such salary shall be pro rated for any partial year of
employment on the basis of a 365-day fiscal year. Executive will be eligible for
bonuses from time to time as determined by and approved by the Board with an
anticipated first year bonus of $10,000 after the conclusion of the first year.

 

 

 

 

3.2 Executive’s Base Salary and other compensation may be changed from time to
time by mutual agreement of Executive and the Board and shall be evaluated on an
at least annual basis by the Board of Director’s Compensation Committee.

 

3.3 All of Executive’s compensation shall be subject to customary withholding
taxes and any other employment taxes applicable to Executive’s jurisdiction of
employment as are commonly required to be collected or withheld by the Company.

 

3.4 During the Employment Period, the Company agrees to reimburse Executive for
all reasonable and necessary business expenses subject to the Company’s standard
requirements with respect to reporting and documentation of such expenses.

 

3.5 Executive shall, in accordance with the Company policy and the terms of the
applicable plan documents, be eligible to participate in benefits under any
Executive benefit plan or arrangement which may be in effect from time to time
and made available to its executive or key management employees, including, as
applicable, health and disability insurance, dental insurance, and participation
in Employer’s 401(k) plan. The Company may modify or cancel its benefit plan(s)
as it deems necessary.

 

3.6 Executive shall receive the vacation according to the standard policies of
the Company.

 

3.7 Executive shall be granted 10,000 shares of common stock to be granted in
equal 25% tranches (2,500) upon the conclusion of each quarter of service. The
shares are granted from the Company’s 2013 Equity Incentive Plan. The shares
shall be granted in tranches of 2,500 shares on June 1, 2015; the next 2,500 on
September 1, 2015; the next 2,500 on December 1, 2015 and the final 2,500 shares
on March 1, 2016.

 

3.8 The Company and Executive shall enter into an Indemnity Agreement to provide
indemnification of and the advancing of expenses to Executive to the fullest
extent (whether partial or complete) permitted by law, and, to the extent the
Company maintains insurance, for the coverage of Executive under the Company’s
directors’ and officers’ liability insurance policies.



 

4.TERMINATION.

 

4.1 Termination by the Company. Executive’s employment with the Company may be
terminated under the following conditions:

 

4.1.1 Death or Disability. Executive’s employment with the Company shall
terminate effective upon the date of Executive’s death or “Complete Disability”
(as defined in Section 4.5.1).

 

4.1.2 For Cause. The Company may terminate Executive’s employment under this
Agreement for “Cause” (as defined in Section 4.5.3) by delivery of written
notice to Executive specifying the cause or causes relied upon for such
termination. Any notice of termination given pursuant to this Section 4.1.2
shall effect termination as of the date specified in such notice or, in the
event no such date is specified, on the last day of the month in which such
notice is delivered or deemed delivered as provided in Section 8 below.

 

4.1.3 Without Cause. The Company may terminate Executive’s employment under this
Agreement at any time and for any reason by delivery of written notice of such
termination to Executive. Any notice of termination given pursuant to this
Section 4.1.4 shall effect termination as of the date specified in such notice
(which shall be no earlier than 30 days after such notice is given) or, in the
event no such date is specified, on the last day of the month following the
month in which such notice is delivered or deemed delivered as provided in
Section 8 below.

 

 

 

 

4.2 Termination By Executive. Executive may terminate his employment with the
Company for “Good Reason” (as defined below in Section 4.5.2) by (i) delivery of
written notice to the Company specifying the “Good Reason” relied upon by
Executive for such termination, provided that such notice is delivered within
six (6) months following the occurrence of any event or events constituting Good
Reason, or (ii) at any time during the Employment Period without Good Reason.

 

4.3 Termination by Mutual Agreement of the Parties. Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the parties. Any such termination of employment shall have the
consequences specified in such agreement.

 

4.4 Compensation Upon Termination.

 

4.4.1 Death or Complete Disability. If Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.4.1, the
Company shall (i) pay Executive his accrued Base Salary and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, and (ii) continue Executive’s annual Base Salary, in
effect at the time of termination, for a period of two (2) months after the
termination date, in both cases subject to standard deductions and withholding,
and the Company shall thereafter have no further obligations to Executive under
this Agreement.

 

4.4.2 Cause or Without Good Reason. If Executive’s employment shall be
terminated by the Company for Cause, or if Executive terminates employment
hereunder without Good Reason, the Company shall pay Executive his accrued Base
Salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of the notice of termination, and
the Company shall thereafter have no further obligations to Executive under this
Agreement.

 

4.4.3 Without Cause or Good Reason. If Executive shall terminate Executive’s
employment with the Company with Good Reason or the Company shall terminate
Executive’s employment without Cause, Executive shall be entitled to the
following:

 

(i) Executive’s Base Salary, and accrued and unused vacation earned through the
date of termination;

 

(ii) Continuation of Executive’s annual Base Salary, in effect at the time of
termination, for a period of twelve (12) months after the termination date
subject to standard deductions and withholding;

 

(iii) Continuation of Executive’s medical, disability and other benefits for a
period for twelve (12) months after the termination date, as if Executive had
continued in employment during said period, or in lieu thereof, cash (including
a tax-equivalency payment for Federal, state and local income and payroll taxes
assuming Executive is in the maximum tax bracket for all such purposes) where
such benefits may not be continued (or where such continuation would adversely
affect the tax status of the plan pursuant to which the benefit is being
provided) under applicable law or regulation; and,

 

(iv) 100% vesting of all of Executive’s Options, all other options granted to
Executive and all restricted stock received upon early exercise.

 

(v) in the event such termination occurs within twelve (12) months after a
Change of Control, the Company shall pay Executive (a) a one-time payment equal
to the product of 2.99 and Executive’s salary for the previous twelve (12)
months and (b) a one-time payment equal to the higher of (i) Executive’s bonus
for the previous year and (ii) one-half a percent of the Company’s consolidated
gross revenues for the previous twelve (12) months (the “Change of Control
Termination Payment”).

 

 

 

 

4.5 Definitions. As used herein, the following terms shall have the following
meanings:

 

4.5.1 Complete Disability. “Complete Disability” shall mean the inability of
Executive to perform Executive’s duties under this Agreement because Executive
has become permanently disabled within the meaning of any policy of disability
income insurance covering employees of the Company then in force. In the event
the Company has no policy of disability income insurance covering employees of
the Company in force when Executive becomes disabled, the term “Complete
Disability” shall mean the inability of Executive to perform Executive’s duties
under this Agreement by reason of any incapacity, physical or mental, which the
Board, based upon medical advice or an opinion provided by a licensed physician
acceptable to the Board, determines to have incapacitated Executive from
satisfactorily performing all of Executive’s usual services for the Company for
a period of at least 120 days. Based upon such medical advice or opinion, the
determination of the Board shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.

 

4.5.2 Good Reason. “Good Reason” shall be limited to the occurrence of any of
the following events:

 

(i) If the Company is in material breach of any provision of this Agreement; or

 

(ii) If the Company asks Executive to perform any act which is illegal,
including commission of any crime involving moral turpitude; or,

 

(iii) If there shall be a material diminution in Executive’s position, status,
offices, authority, duties or responsibilities as set forth in the Agreement.

 

4.5.3 For Cause. “For Cause” shall be limited to the occurrence of any of the
following events:

 

(i) Executive’s engaging or in any manner participating in any activity which is
directly competitive with or intentionally injurious to the Company or which
violates any material provision of Section 6 hereof; or the use of alcohol or
illegal drugs, materially interfering with the performance of Executive’s
obligations under this Agreement, continuing after written warning;

 

(ii) Executive’s commission of any fraud against the Company or use or
intentional appropriation for his personal use or benefit of any material funds
or properties of the Company not authorized by the Board to be so used or
appropriated;

 

(iii) Executive’s conviction of any crime involving moral turpitude; or

 

(iv) Executive’s failure or refusal to materially perform his duties and
responsibilities set forth in this Agreement, if such failure or refusal is not
cured within two weeks after written notice thereof to Executive by the Company.

 

5.CHANGE IN CONTROL.

 

5.1A “Change of Control” shall, for purposes of this Section mean: (1) a
dissolution or liquidation of the Company; (2) any sale or transfer of more than
25% of the total assets of the Company; (3) any merger, consolidation or other
business reorganization in which the holders of the Company’s outstanding voting
securities immediately prior to such transaction do not hold, immediately
following such transaction, securities representing fifty percent (50%) or more
of the combined voting power of the outstanding securities of the surviving
entity; (4) the acquisition by any person (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing fifty percent (50%) or more of the combined voting power
of the then-outstanding securities of the Company; or (5) a majority of the
incumbent Board of Directors has been changed.

 

 

 

 

5.2 If a Change In Control occurs, Executive shall be entitled to full
acceleration of the vesting of the then-unvested portion of the Options granted
to Executive under Section 3.9 hereof and of any other options granted to
Executive (or any restricted shares received upon early exercise). If Executive
is terminated due to a Change In Control, Executive’s medical, disability and
other benefits shall continue for a period of twelve (12) months, as if
Executive had continued in employment during said period, or in lieu thereof,
cash (including a tax equivalency payment for Federal, state and local income
and payroll taxes assuming Executive is in the maximum tax bracket for all such
purposes) where such benefits may not be continued (or where such continuation
would adversely affect the tax status of the plan pursuant to which the benefit
is being provided) under applicable law or regulation.

 

5.3 Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, including, without
limitation, the Change of Control Termination Payment, or otherwise (the
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
Executive shall be paid an additional amount (the “Gross-Up Payment”) such that
the net amount retained by Executive after deduction of any excise tax imposed
under Section 4999 of the Code, and any federal, state and local income and
employment tax and excise tax imposed upon the Gross-Up Payment, and any
interest and penalties imposed upon Executive, shall be equal to the Payment.
For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence on
the date of Payment, net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes.

 

5.4 All determinations to be made under Section 5.3 shall be made by the
Company’s independent public accountant (the “Accounting Firm”), which firm
shall provide its determinations and any supporting calculations both to the
Company and Executive within 10 days of the date of Payment. Any such
determination by the Accounting Firm shall be binding upon the Company and
Executive. Within five days after the Accounting Firm’s determination, the
Company shall pay (or cause to be paid) or distribute (or cause to be
distributed) to or for the benefit of Executive such amounts as are then due to
Executive.

 

5.5 In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Payment or Gross-Up Payment, a change is
finally determined to be required in the amount of taxes paid by Executive,
appropriate adjustments shall be made under this Agreement such that the net
amount which is payable to Executive after taking into account the provisions of
Section 4999 of the Code shall reflect the intent of the parties as expressed in
Section 5.3 above, in the manner determined by the Accounting Firm.

 

5.6 All of the fees and expenses of the Accounting Firm in performing the
determinations referred to above shall be borne solely by the Company. The
Company agrees to indemnify and hold harmless the Accounting Firm of and from
any and all claims, damages and expenses resulting from or relating to its
determinations above, except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of the Accounting Firm.

 

6.CONFIDENTIAL AND PROPRIETARY INFORMATION

 

6.1 Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not old
and generally known in the trade, and which gives the Company an advantage over
its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information, and business and financial
information relating to the business, products, practices and techniques of the
Company, (hereinafter referred to as “Confidential and Proprietary
Information”). Executive will at all times regard and preserve as confidential
such Confidential and Proprietary Information obtained by Executive from
whatever source and will not, either during his employment with the Company or
thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Company.

 



 

 

 

7.ASSIGNMENT AND BINDING EFFECT.

 

7.1 This Agreement shall be binding upon and inure to the benefit of Executive
and Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Due to the unique and personal nature
of Executive’s duties under this Agreement, neither this Agreement nor any
rights or obligations under this Agreement shall be assignable by Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors, assigns and legal representatives. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform it if no
succession had taken place.

 

8.NOTICES.

 

8.1 All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered, which shall include overnight courier, (and receipted for)
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

8.1.1 If to the Company:

 

NetSol Technologies, Inc.

24025 Park Sorrento, Suite 410

Calabasas, CA 91302

Attn: Chairman

 

8.1.2 If to Executive:

 

Roger K. Almond

c/oNetSol Technologies, Inc.

24025 Park, Sorrento, Suite 410

Calabasas, CA 91024

 

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the manner specified in this section.

 

9.TRADE SECRETS OF OTHERS.

 

9.1 It is the understanding of both the Company and Executive that Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including Executive’s former
employers, nor shall the Company and/or its affiliates seek to elicit from
Executive any such information. Consistent with the foregoing, Executive shall
not provide to the Company and/or its affiliates, and the Company and/or its
affiliates shall not request, any documents or copies of documents containing
such information.

 

10.CHOICE OF LAW.

 

10.1 This Agreement shall be construed and interpreted in accordance with the
laws of the State of Nevada.

 

 

 

 

11.INTEGRATION.

 

11.1 This Agreement contains the complete, final and exclusive agreement of the
parties relating to the subject matter of this Agreement, and supersedes all
prior oral and written employment agreements or arrangements between the
parties.

 

12.AMENDMENT.

 

12.1 This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

13.WAIVER.

 

13.1 No term, covenant or condition of this Agreement or any breach thereof
shall be deemed waived, except with the written consent of the party against
whom the wavier is claimed, and any waiver or any such term, covenant, condition
or breach shall not be deemed to be a waiver of any preceding or succeeding
breach of the same or any other term, covenant, condition or breach.

 

14.SEVERABILITY.

 

14.1 The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the parties’ intention with respect to the invalid or
unenforceable term or provision.

 

15.INTERPRETATION; CONSTRUCTION.

 

15.1 The headings set forth in this Agreement are for convenience of reference
only and shall not be used in interpreting this Agreement. This Agreement has
been drafted by legal counsel representing the Company, but Executive has been
encouraged, and has consulted with, his own independent counsel and tax advisors
with respect to the terms of this Agreement. The parties acknowledge that each
party and its counsel has reviewed and revised, or had an opportunity to review
and revise, this Agreement, and the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

 

16.REPRESENTATIONS AND WARRANTIES.

 

16.1 Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.

 

17.LITIGATION COSTS.

 

17.1 Should any litigation, arbitration, or administrative action be commenced
between the parties or their personal representatives concerning any provision
of this agreement or the rights and duties of any person in relation to this
agreement, the party or parties prevailing in such action shall be entitled, in
addition to such other relief as may be granted to a reasonable sum as and for
that party’s attorney’s fees in such litigation which shall be determined by the
court, arbitrator, or administrative agency, in such action or in a separate
action brought for that purpose.

 

 

 

 

18. COUNTERPARTS.

 

18.1 This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument.

 

19.ARBITRATION.

 

19.1 To ensure rapid and economical resolution of any disputes which may arise
under this Agreement, Executive and the Company agree that any and all disputes
or controversies of any nature whatsoever, arising from or regarding the
interpretation, performance, enforcement or breach of this Agreement shall be
resolved by confidential, final and binding arbitration (rather than trial by
jury or court or resolution in some other forum) to the fullest extent permitted
by law. Any arbitration proceeding pursuant to this Agreement shall be conducted
by the American Arbitration Association (“AAA”) in Los Angeles under the then
existing AAA arbitration rules. If for any reason all or part of this
arbitration provision is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not effect any other portion of this
arbitration provision or any other jurisdiction, but this provision will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable part or parts of this provision had never been
contained herein, consistent with the general intent of the parties insofar as
possible.

 

20.           PAYMENTS. Any amount hereunder not paid when due shall be subject
until paid to an interest charge equal to the lesser of (i) one-and-one-half
percent of the amount due per month and (ii) the highest rate allowable by
applicable law. The late-paying party shall pay all of the other party’s costs
and expenses (including reasonable attorney’s fees) to collect any amount due.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

NETSOL TECHNOLOGIES, INC.   NETSOL TECHNOLOGIES, INC.           By: /s/ Najeeb
Ghauri   By: /s/ Patti McGlasson   Najeeb Ghauri     Patti L. W. McGlasson Its:
Chief Executive Officer   Its: Corporate Secretary

 

EXECUTIVE:

 

/s/ Roger K. Almond   Roger K. Almond       Dated: March 1, 2015

 

 

 

